Citation Nr: 0702627	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  04-20 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for gastroesophageal 
reflux disease and dyspepsia.

3.  Entitlement to an increased rating for ganglion neuroma, 
left foot, currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for a left thumb scar, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had verified active service from January 1973 to 
March 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Paul, Minnesota, 
Department of Veterans Affairs (VA) Regional Office.

The Board observes that a September 1998 rating decision 
denied a compensable rating for the veteran's service-
connected left thumb scar and left foot ganglion neuroma 
disabilities.  Following receipt of the veteran's notice of 
disagreement, a statement of the case containing those issues 
was issued in November 1998, and a timely appeal as to the 
issues was received in December 1998.  A RO decision dated in 
April 1999 increased the rating for the veteran's left thumb 
scar and left foot ganglion neuroma disabilities to 10 
percent, each, effective March 24, 1998, the date of the 
receipt of the veteran's claim for increase.  While not 
listed as an issue on the July 2005 VA Form 8, the Board can 
find no correspondence indicating that the veteran has 
withdrawn the issue of entitlement to an increased rating for 
a left thumb scar disability.  As such, the Board finds that 
this issue is properly before the Board.

A February 2003 rating decision denied service connection for 
gastroesophageal reflux disease and dyspepsia, and an April 
2003 rating decision denied, in pertinent part, service 
connection for bilateral hearing loss.  Notice of 
disagreement with those determinations was received in June 
2003, and a statement of the case as to these matters was 
issued in December 2003.  A hearing was thereafter scheduled 
for the veteran.

A rating decision dated in April 2005 awarded service 
connection for tinnitus and assigned an initial evaluation of 
10 percent for that disability.  A notice of disagreement has 
not been received as to the initial evaluation assigned, and 
this matter is not before the Board.

The issues of entitlement to service connection for bilateral 
hearing loss, entitlement to service connection for 
gastroesophageal reflux disease and dyspepsia, and 
entitlement to an increased rating for a left thumb scar are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The left foot ganglion neuroma is manifested by a scar which 
is tender to palpation but is well healed and does not cause 
any limitation of function in the area where it is situated.


CONCLUSION OF LAW

A rating in excess of 10 percent for ganglion neuroma, left 
foot, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 
7800-7806 (prior to and from August 30, 2002); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8528 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,  16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Via a November 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his 
increased rating claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  The veteran has been informed that he should 
submit any medical evidence pertinent to his claim.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see April 2005 
supplemental statement of the case).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.

As the issue of an increased rating for ganglion neuroma, 
left foot, is denied, the lack of notice regarding effective 
dates of awards is not relevant in this case.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has recently undergone an examination that has 
addressed the matters presented by this appeal.  The veteran 
has not identified any pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of this 
claim.

Factual Background

The veteran's service medical records reveal that he was 
treated for a ganglion cyst of the left foot in 1978.  A July 
1979 rating decision granted service connection for ganglion 
fibroma, left foot, and assigned a noncompensable evaluation 
under Diagnostic Code 7819.

A rating decision dated in April 1999 increased the rating 
for the veteran's left foot ganglion neuroma disability to 10 
percent under Diagnostic Codes 8799-8528, effective March 24, 
1998, the date of the receipt of the veteran's claim for 
increase in this case.

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
applies, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for such 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

The Board notes that the veteran underwent VA rating 
examinations for this disability in March 1999, January 2003, 
and November 2004.  On VA examination in March 1999, the 
examiner noted a "slight sebaceous cystic structure of some 
sort" on the dorsal side of the left foot.  On VA 
examination in January 2003, physical examination of the left 
foot revealed a well-healed scar over the dorsum of the 
midfoot region.  There was not redness or warmth.  The area 
next to the scar, which the veteran identified as a 
recurrence of a ganglion cyst, revealed no palpable firm 
structure which, the examiner opined, would be typical of the 
ganglion cyst.  The examiner noted a less easily defined 
soft, localized swelling immediately medial to the scar.  
There was no enlargement or appreciable swelling of the area 
when the veteran stood, nor obvious movement with 
dorsiflexion and plantar flexion of the foot, as would be 
expected with a ganglion located on a tendon, per the 
examiner.  The assessment was painful swelling near the old 
scar on the left foot.  It was opined that it was not clear 
on examination whether this represented a recurrence of the 
old ganglion or localized soft tissue swelling in the region 
of the old scar.  

The November 2004 VA examination revealed a well healed scar 
on the dorsal surface of the left foot.  Slight tissue 
fullness palpable on the medial side of the scar was noted 
but was not abnormal in quantity or texture.  The veteran 
said that palpation caused some discomfort.  The veteran was 
able to dorsiflex and plantar flex his left foot without any 
difficulty.  The veteran indicated that his left foot 
disability was aggravated by work, especially due to the fact 
that he had to wear safety boots while working.  The 
assessment was tenderness of the scar on the veteran's left 
foot which does not "appear to me to represent a recurrence 
of the ganglion."  The November 2004 examiner specifically 
noted that "none of the examinations were able to detect the 
presence of a recurring ganglion."

The veteran's disability has most recently been evaluated by 
analogy under Diagnostic Code 8528.  Under Diagnostic Code 
8528 (neuritis or neuralgia of the obturator nerve), a 10 
percent evaluation is warranted for severe to complete 
paralysis, neuritis, or neuralgia of the nerve.  The veteran 
is already assigned the maximum schedular rating of 10 
percent provided under Diagnostic Code 8528.  Moreover, there 
were little or no indications of any neurological 
manifestations associated with the left foot scar upon VA 
examinations dated in January 2003 and November 2004.  As 
such, a rating in excess of 10 percent for ganglion neuroma 
under Diagnostic Code 8528 is not warranted.

In the past, the veteran's left foot ganglion cyst disability 
was evaluated under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7819, new growths, benign, skin.  The portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised, effective August 
30, 2002.

Under prior law, Diagnostic Codes 7803 and 7804 provided a 10 
percent rating for scars which were superficial, tender and 
painful on objective demonstration or for superficial scars 
which are poorly nourished, with repeated ulceration.  These 
code sections, however, did not provide for a rating in 
excess of the currently assigned 10 percent evaluation.

A disability evaluation of 10 percent or more may be assigned 
under Diagnostic Code 7805, which provides for an evaluation 
of scars based upon limitation of function of the part 
affected.  However, the evidence of record does not show that 
the veteran's left foot scar results in any limitation of 
motion or function of the left foot.  As such, the assignment 
of the next-higher 20 percent rating under Diagnostic Code 
7805 is not warranted.

In this case, the veteran's service-connected ganglion 
neuroma may also be rated by analogy to eczema under 38 
C.F.R. § 4.118, Diagnostic Code 7806.  However, the next 
higher rating under this code, 30 percent, required findings 
such as eczema manifested with exfoliation, exudation or 
itching on an exposed surface or extensive area.  The medical 
evidence from recent VA examinations has revealed no such 
findings.  In sum, then, there is no basis for a rating in 
excess of 10 percent prior to August 30, 2002.

As for the new Diagnostic Code 7801, no examiner has referred 
to the veteran's scar as deep or resulting in limitation of 
left foot motion, and Diagnostic Code 7801 is not for 
application.  The Board notes that the veteran has already 
attained the maximum benefit (10 percent) offered by 
Diagnostic Codes 7802-7804.

Diagnostic Code 7805 provides for rating scars on limitation 
of function of the affected part.  As noted, however, there 
is no evidence revealing that the veteran's left foot scar 
results in any limitation of motion or function of the left 
foot.

Under the revised criteria for eczema pursuant to Diagnostic 
Code 7806, constant exudation or itching, extensive lesions, 
or marked disfigurement are to be rated as 30 percent 
disabling.  As noted earlier, the medical evidence from 
recent VA examinations have revealed no such findings.  In 
short, a rating in excess of 10 percent under the revised 
Diagnostic Codes 7800-7806 is not warranted.

In conclusion, the evidence of record reflects a disability 
picture commensurate with the currently assigned 10 percent 
rating for the ganglion neuroma, left foot.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's ganglion neuroma has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that this disability has 
resulted in marked interference with employment.  Therefore, 
assignment of an extra-schedular evaluation in this case is 
not in order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for ganglion neuroma, left 
foot, is denied.


REMAND

As a preliminary matter, the Board notes that it does not 
appear that the veteran's complete service medical records 
are associated with the claims file.  The claims folder 
documents verified active service from January 1973 to March 
1979.  While service medical records from the March 1976 to 
March 1979 time period are on file, the Board observes that 
the earliest service medical record in the file is a 
"reenlistment" examination dated in February 1976.  As 
such, the Board finds that an attempt should be made to 
obtain any medical records associated with the veteran's 
military service from January 1973 to March 1976.

As for the issue of entitlement to service connection for 
bilateral hearing loss, the Board notes that while the 
veteran underwent a VA audiological examination in November 
2000, the examiner noted the claims file was not available 
for review.  As such, the Board finds that the veteran should 
be scheduled for a VA audiological examination with an 
opinion of etiology, if hearing loss if found to be present.

As for the issue of entitlement to service connection for 
gastroesophageal reflux disease and dyspepsia, the Board 
notes that while the veteran underwent a VA digestive 
examination in January 2003, no opinion of etiology was 
offered, and the veteran's claims file was not available for 
review.  However, another VA examination was conducted in 
November 2004, and it does appear that the claims file was 
reviewed by the examiner before offering an opinion of 
etiology.  The Board here observes that if additional service 
medical records (or other relevant medical records pertaining 
to the digestive system) are obtained as a result of this 
remand (and if such service medical records reference 
complaints related to the digestive system), the veteran 
should be scheduled for another examination with an opinion 
of etiology for any current digestive system disability that 
may be found.

As for the issue of entitlement to an increased rating for a 
left thumb scar, the Board notes that the veteran last 
underwent a VA rating examination for that disability in 
January 2003.  In written argument presented in January 2007, 
the veteran's representative essentially indicated that the 
veteran's left thumb disability had worsened since the 
January 2003 VA examination.  As the examination was 
approximately four years ago, and the veteran has claimed the 
disability has worsened, the Board finds that the veteran 
should be afforded the appropriate VA examination to rate the 
left thumb disability.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should attempt to obtain any 
and all medical records associated with 
the veteran's period of active service 
from January 1973 to March 1976.

2.  The RO should arrange for the veteran 
to be scheduled for a VA audiological 
examination.  Following examination of 
the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current hearing loss that is related to 
his military service.  The examiner must 
explain the rationale for all opinions 
given.

3.  If any additional service medical 
records or other relevant medical 
evidence pertaining to a digestive 
disorder is obtained or submitted as a 
result of this remand, the veteran should 
be scheduled for a VA digestive system 
examination.  Following examination of 
the veteran and review of the claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran has any 
current digestive system disorder that is 
related to his military service.  The 
examiner must explain the rationale for 
all opinions given.

4.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of his service-
connected left thumb disability.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  All indicated studies 
should be performed, and all findings 
reported in detail.

5.  The claims on appeal should again be 
adjudicated with consideration of any and 
all additional evidence.  If any benefit 
sought on appeal is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 


Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


